Citation Nr: 1421519	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1950 to October 1952 and from August 1954 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, that denied the benefits sought on appeal.

The Veteran testified in April 2014 in front of the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.

The Veteran has a Virtual claims file.  The Board has reviewed the documents in the Virtual file and has considered them in the decision below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran was afforded a VA examination in January 2011.  The examiner, upon review of the claim file and an examination of the Veteran, opined that hearing loss and tinnitus were less likely than not related to service.  Noise exposure in service was acknowledged.  The examiner noted that hearing tests done on separation showed the Veteran did not have hearing damage while in service, there was no significant threshold shift.  Based on the electronic hearing testing conducted in service, he concluded that the hearing loss and tinnitus are less likely than not due to service.  It is clear that the sole basis for the VA examiner's opinion is the fact that hearing was normal upon separation form service.  

In light of the applicable legal precedent for hearing loss claims, the Board finds the examiner's rationale is inadequate, as normal hearing at separation from active service does not, in and of itself, resolve the issue.  Moreover, in regards to the tinnitus claim, the Veteran has reported that he experienced tinnitus since service.  The January 2011 examiner did not discuss the Veteran's assertions of tinnitus since service in the opinion rendered.  Thus, the January 2011 examination is inadequate for appellate review.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO should send the claims file to the examiner who conducted the January 2011 audio examination.  Inform the examiner that normal hearing at separation from active service, alone, is not an adequate basis for a negative nexus opinion.  In addition to the medical evidence of record, the examiner must consider the Veteran's complete history, in- and post-service, when rendering an informed nexus opinion.  In regards to the tinnitus, the examiner must specifically discuss the Veteran's reports of tinnitus since service.  

The examiner should also be informed that a bare assertion that an opinion cannot be rendered without resort to conjecture or speculation is also an inadequate basis for a negative conclusion.  There must be a full explanation as to why the requested opinion cannot be rendered.

In the event the examiner who conducted the January 2011 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  After completion of all of the above, the AMC/RO will re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



